Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00873-CR

                                 Waylin Lee WIEDENFELD,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 10-1207-CR
                          Honorable Gary L. Steel, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the motion to withdraw is GRANTED
and the trial court’s judgment is AFFIRMED AS MODIFIED. Specifically, we order the nunc pro
nunc judgment modified to reflect the imposition of $1,000.00 in fines. We further order the trial
court to amend its withdrawal notification in accordance with the modified judgment.

       SIGNED November 5, 2014.


                                                 _____________________________
                                                 Marialyn Barnard, Justice